l

Case 5:18-mj-00602-ATB Document 1 Filed 10/15/18 lfage 1 oil `l__

§§ A
AO 91 (Rev. l|/l l) Criminal Complainl

 

UNITED STATES DISTRICT CoURT

for the
Northern Distn'ct of New York

uNITED sTATEs oF AMERlCA )
v' § Case No. 5:18-MJ- too z gm
§
DARREN L. HlGHToWER )
Defendant(s) §
CRIMINAL CoMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On

or about the date(s) of October 12, 2018 in the county of Onondaga in the Northem District of New York the

defendant(s) violated:
Code Section Offense Description
18 U.S.C. §l l l(a)(l) and (b) Assault on Federal Employee

This criminal complaint is based on these facts:
See Attached Affidavit

§ Continued on the attached sheet.

 

Complainant ’s sigrlFure
Ryan S. McAlhaney, U.S. Postal lnspector

 

Printea' name and title
Swom to before me and signed in my presence.

Da¢e; october 15, 2018 A\@$L\M
l `-' ‘

Judg'e ’s signature

 

City and State: Syracuse, New York Hon. Andrew T. Baxter, U.S. Magistrate .ludge

Printed name and title

Case 5:18-mj-00602-ATB Document 1 Filed 10/15/18 Page 2 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF NEW YORK

AFFIDA VIT IN SUPPORT OF
A CRIMINAL COMPLAINT

Ryan S. McAlhaney, being duly sworn deposes and says:

l.

I am employed as a Postal Inspector by the U.S. Postal Inspection Service. I have so
employed since 2001. My current post of duty is the Syracuse NY U.S. Postal
Inspection Service Domicile.

I make this affidavit in support of a criminal complaint charging Darren L.
HIGHTOWER with a violation of Title 18, United States Code, Section l l l(a)(l) and
(b) for forcibly assaulting, resisting, opposing, impeding, intimidating and interfering
with an officer of the United States Postal Service while engaged in or on account of
his official duties. Such actions are specifically alleged to include an assault on a U.S.
Postal Service letter carrier, which involved the defendant inflicting bodily injury on
the victim.

The information set forth in this affidavit is based upon information and belief, the
source of which are my review of documents and investigative reports ii'om the
Syracuse Police Department and statements taken from the victim to the alleged assault.
I have not included every fact of my investigation, but only those necessary to establish
probably cause to support the filing of this complaint.

At approximately 9:50 AM on Friday, October 12, 2018, a U.S. Postal Service letter
can'ier was engaged in his official duties in the City of Syracuse NY. He was dressed

in the uniform of the U.S. Postal Service. He was walking his route on Bumett Avenue

Case 5:18-mj-00602-ATB Document 1 Filed 10/15/18 Page 3 of 4

in Syracuse, and had just completed delivery to 809 Bumett Avenue. As he was
walking from 809 Bumett Avenue to 807 Bumett Avenue, he heard footsteps behind
him, and before he could turn to see who was there, he was struck in the left eye by
HIGHTOWER. I-IIGHTOWER never said a word to the victim, and after striking him,
HIGHTOWER continued walking on Bumett Avenue. The victim called 911, and
members of the Syracuse Police Department (“SPD”) responded to his location. The
victim notified the police where he had seen HIGHTOWER walking to, and described
his clothing. SPD located HIGHTOWER and apprehended him after a foot chase.

. The victim was transported by a U.S. Postal Service manager to St. Joseph’s l~lospital
in Syracuse. A medical examination established that he received a broken nose (closed
fracture of nasal bone) as well as a facial contusion. As a result of the assault, the
victim suffered physical pain, bleeding, abrasions, and swelling to his nose and eye.
The victim did not report for work on October 15, 2018 due to his injuries, and requires

follow-up care to treat his injuries.

Case 5:18-mj-00602-ATB Document 1 Filed 10/15/18 Page 4 of 4

6. I respectfully submit that the foregoing establishes probable cause that Darren L.
HIGHTOWER has violated Title 18, United States Code, Section ll l(a)(l) and (b). l
respectfully request that the Court authorize the filing of this criminal complaint
charging Darren L. HlGHTOWER with this offense and issue an arrest warrant in so

that the defendant may be brought before the Court for further proceedings in

accordance with the law.

   

 

/Z<YAQ§. MCALHANEY
United States Postal Inspe
Subscribed and sworn to before

me this 15"‘ day of October, 2018

deem

I-loh\. Andrew T. Baxter
U.S. Magistrate Judge

 

 

 

 

